Case 2:18-cv-00975-APG-CWH Document 30-4 Filed 04/19/19 Page 1 of 4




             The Astound Group v. Faraday Future
        CASE NO. 2:18-cv-00975-APG-CWH




             FIRST AMENDED COMPLAINT

                       EXHIBIT 4
          CES 2017 Launch Invoice No. 2017198




        CASE NO. 2:18-cv-00975-APG-CWH
             The Astound Group v. Faraday Future
Case 2:18-cv-00975-APG-CWH Document 30-4 Filed 04/19/19 Page 2 of 4
Case 2:18-cv-00975-APG-CWH Document 30-4 Filed 04/19/19 Page 3 of 4
Case 2:18-cv-00975-APG-CWH Document 30-4 Filed 04/19/19 Page 4 of 4
